OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in the First Department in November, 1948. He has submitted an affidavit in which he tenders his resignation as an attorney and counselor at law.
Petitioner, the Departmental Disciplinary Committee for the First Department, has submitted an affidavit in support of the application to accept the resignation.
Respondent was suspended from practice for a year on October 19,1979, and to date has not been reinstated. By a notice and statement of charges dated April 11, 1983, he has been charged with conduct prejudicial to the administration of justice in violation of DR 1-102 (A) (5) of the Code of Professional Responsibility, and of conduct adversely reflecting on his fitness to practice law in violation of DR 1-102 (A) (6). The charges arise from his failure to file an accounting despite an order of the Supreme Court in a *125matter in which he had been appointed a trustee, and a subsequent failure to file the accounting despite an order to do so after contempt proceedings had been initiated.
Respondent’s affidavit complies with section 603.11 of the rules of this court (22 NYCRR) in that respondent states that he intends to resign, and acknowledges that he is aware that he is the subject of a disciplinary proceeding; that he cannot successfully defend himself on the merits against the charges that are the subject of the proceeding; that he submits his resignation freely, voluntarily, without coercion or duress, and that he is fully aware of the implications, viz., that his name will be stricken from the roll of attorneys.
Accordingly, respondent’s resignation as a member of the Bar should be accepted and directed to be filed, and his name stricken from the roll of attorneys effective immediately.
Murphy, P. J., Sullivan, Ross, Bloom and Fein, JJ., concur.
Resignation of respondent is accepted and filed and respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.